ÜN Re HEART NO AND M()TTO X TO MODIFY THE JUDGMENT.
MR. CHIEF JUSTICE BRANTLY delivered the opinion of the court.
Relators have submitted a motion for a rehearing herein, basing it upon several grounds, all of which question the sufficiency of the evidence to- support the order made by the district court. This was the principal contention made at the hearing. After a careful examination of the facts presented, aided by argument of counsel, we reached the conclusion that the contention could not be sustained. Nothing is now called to our attention which we think justifies a change in the view then taken. Since the opinion in this case was written we have had occasion to consider in another case the nature of the showing necessary to support an inspection order in a pending action, with the result that we are confirmed in the conclusion reached upon the investigation of this case. (State ex rel. Geyman v. District Court, 26 Mont. 433, 68 Pac. 861.) The motion for a rehearing is therefore denied.
Counsel for defendants, in connection with the motion for rehearing, have submitted an application for a modification of the order made in the case by this court, so that it may point out definitely what portions of the workings in the Minnie ITealy claim are excluded from its operation. It was our purpose to have the inspection extend to the openings on all the *425A'eins in controversy in the action in the district court, as described in the complaint. They are described therein as passing through the east and west end lines of the Minnie Healy" claim; and having their apices between the south side line of the Piccolo claim, as surveyed, and the south side line of the Minnie llealy claim, as surveyed. It is alleged in the complaint that, the defendants are trespassing upon all of these veins by means of their workings made through the Leonard, shaft. The controversy therefore extends to all of'the veins described in the complaint as having their apices north of the south boundary of the Minnie llealy. It appears from the evidence that (here are workings extending south from the Minnie llealy into the Tramway. The intention of this court was to require the district court to exclude from the order these workings only, and to permit the examination to extend to all workings made upon any or all of the veins brought into’ the controversy in the action. As there may likely arise a controversy between the parties as to the extent of the inspection permitted under it, the order of this court will be modified to read as follows:
The writ, will accordingly issue directing the district court to modify its order so as to permit a survey and inspection of all of the openings made for the purpose of developing any of the veins found in the Minnie Healy claim, whether these openings extend from east to west, or toward the north, together with all connections between any of them, but excluding all openings leading south into, the Tramway claim and connecting the openings therein with those made in the Minnie Healy claim.